Citation Nr: 0805387	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty.  

2.  Entitlement to service connection for a thyroid disorder, 
to include as due to or as a consequence of participation in 
Project 112, while on active duty.  

3.  Entitlement to service connection for a larynx disorder, 
to include as due to or as a consequence of participation in 
Project 112, while on active duty.  

4.  Entitlement to service connection for hypertension, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty.  

5.  Entitlement to service connection for a bilateral ear 
disorder, including hearing loss and tinnitus, to include as 
due to or as a consequence of participation in Project 112, 
while on active duty.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1963 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in September 2007.

The issue of entitlement to service connection for a 
bilateral ear disorder to include hearing loss and tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDINGS OF FACT

1.  The veteran was a participant in Operation ELK HUNT, 
which was part of Project 112, during which he was exposed to 
VX and modified VX nerve agents.

2.  The preponderance of the evidence does support a finding 
that the veteran was exposed to mustard gas, radiation or 
herbicides while on active duty.  

3.  The preponderance of the evidence is against the finding 
that a lung disorder had its onset in service, or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.

4.  The preponderance of the evidence is against the finding 
that a thyroid disorder had its onset in service, or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.

5.  The preponderance of the evidence is against the finding 
that a larynx disorder had its onset in service, or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.

6.  The preponderance of the evidence is against the finding 
that hypertension had its onset in service, or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

2.  A thyroid disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

3.  A larynx disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

4.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Letters dated in September 2002, April 2003 and March 2006, 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims of entitlement to 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2006 
letter included notice of the five elements of a service-
connection claim as is required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in March 2007 
making the May 2006 notice pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board.  The veteran submitted additional evidence directly to 
the Board at the time of the September 2007 hearing which was 
accompanied by a waiver of the RO's review of this evidence.  

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  The veteran was afforded pertinent 
examinations in May 2006.  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  

To the extent that any notice deficiencies exist, the veteran 
has demonstrated actual knowledge of the types of evidence 
and information required to establish his participation in 
Project 112 and the notices provided show that a reasonable 
person could be expected to understand the types of evidence 
and/or information necessary to substantiate the claims.  See 
generally Sanders v. Nicholson, 06-7001 (Fed. Cir. May 16, 
2007) (a notice defect is not prejudicial where (1) any 
defect in notice was cured by actual knowledge on the part of 
the claimant, (2) a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) a 
benefit could not possibly have been awarded as a matter of 
law).

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board now turns to the merits of the 
veteran's claims.

In March 2002, the veteran submitted claims of entitlement to 
service connection for respiratory disorders, a larynx 
disorder, a thyroid disorder, an ear disorder and 
hypertension.  He opined that the disorders were the result 
of his exposure to chemical, biological and radioactive 
substances while participating in Operation ELK HUNT while on 
active duty.  ELK HUNT was part of Project 112.  

Service personnel records and a January 2004 letter from VA 
confirm that the veteran was a participant in Project 112 
testing and specifically part of the ELK HUNT tests.  The 
veteran participated in Project ELK HUNT from June 1964 to 
September 1964 as a decontamination specialist.  

In 2002, the Department of Defense (DoD) released information 
on Project 112 and Shipboard Hazard and Defense (SHAD).  That 
information noted that DoD conducted various tests on animals 
to determine the effectiveness of shipboard detection and 
protective measures against chemical and biological threats; 
the protective measures taken against chemical and biological 
warfare agents, and to determine the potential risk to 
American forces posed by these agents.  The materials used 
for testing included biological warfare agent stimulants, 
chemical warfare agents, chemical warfare agent stimulants, 
and various chemical decontaminants.

DoD further admitted that it had released several toxins, 
such as VX and sarin, and that it had conducted studies on 
the exposed individuals.  Much of the information surrounding 
Project 112 remains classified, but various directives have 
been issued which delineate the many substances used as part 
of the testing program to include but are not limited to 
coxiella burnetii, pasteurella (now renamed francisella) 
tularensis; biological and chemical warfare agent simulants 
including bacillus globigii, E. coli and serratia marcscens; 
chemical warfare agents such as sarin, and VX; chemical 
warfare agent simulants such as methylactoacetate and sulfue 
dioxide; and tracer materials such as zinc cadmium sulfide; 
and various chemical decontaminants including beta-
propiolactone, ethyl alcohol, llysol, peracetic acid, 
potassium hydroxide, sodium hydroxide and sodium 
hypochlorite.  Information specific to the ELK HUNT tests 
indicate that ELK HUNT, Phase I, involved standard and 
modified VX nerve agent and ELK HUNT, Phase II involved the 
use of standard VX nerve agent.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Mustard Gas Claim

The veteran has argued that he was exposed to mustard gas 
while participating in ELK HUNT.  Under the governing 
regulation pertaining to exposure to mustard gas, service 
connection is warranted if the veteran has experienced: (1) 
Full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed certain specified conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma, or a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease or acute nonlymphocytic 
leukemia).  38 C.F.R. § 3.316.  

In support of this allegation, the veteran has submitted a 
statement from a person with whom he served during Project 
112.  In August 2006, C.M.H., Jr., wrote that he was assigned 
to ELK HUNT during which he worked with VX and VX modified, 
mustard agent and biological weapons.  The author reported 
that, after testing was conducted, he had to launder his own 
clothes which were worn while testing.  The Board finds that, 
even when read in the light most favorable to the appellant, 
this record does not indicate that the veteran was subjected 
to full body exposure of mustard gas.  There was no 
indication in the letter as to the amount of mustard gas 
which the author was reportedly exposed to, the nature of the 
exposure or the duration.  To the extent that it can be read 
into the letter that the author's exposure to mustard gas was 
the result of washing contaminated clothes, the Board 
believes this level of exposure is not full body exposure. It 
does not indicate that the veteran received full body 
exposure to mustard gas.  

Outweighing the positive evidence in support of the veteran's 
allegation of exposure to mustard gas, are the official 
records associated with the ELK HUNT testing.  As noted 
above, the ELK HUNT series of tests involved the use of VX 
and modified VX nerve agents.  There is no indication in the 
official records that mustard gas testing was conducted 
during this test series. The Board places greater probative 
weight on the official records of the ELK HUNT tests which do 
not indicate that mustard gas was used in those series of 
tests. While there is an aspect of national security which 
looms over this case, it appears that the government has been 
forthcoming about the nature of the substances tested during 
Project 112/SHAD.  It is not apparent to the Board why DoD 
would fail to list mustard gas as being tested during ELK 
HUNT  if, in fact, this was actually used during this test 
series.  Furthermore, in May 2003, the DoD wrote that a 
search of records at the U.S. Army Medical Research Institute 
of Chemical Defense failed to find any documents to support 
the veteran's claim of possible mustard gas exposure.  The 
military's own data base of general mustard gas testing fails 
to document the veteran's participation in such testing.  

One of the basic requirements for a grant of presumptive 
service connection under 38 C.F.R. § 3.316 is that the 
veteran has to have had full body exposure of mustard gas.  
In the current case, the Board determines that the 
preponderance of the evidence is against that finding.  
Service connection is not warranted on a direct or 
presumptive basis for any disability including under 38 
C.F.R. § 3.316 based on full body exposure to mustard gas.  
If the criteria for presumptive service connection under 38 
C.F.R. § 3.316 are not met, a claimant is not precluded from 
establishing service connection by proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board 
further finds, however, that the veteran has not submitted 
any competent medical evidence which links a current 
disability to his exposure to mustard gas.  

Radiation Claim

The veteran has claimed that he was exposed to radiation as a 
result of his proximity to a small nuclear reactor while 
participating in ELK HUNT.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii).

The veteran does not meet the definition of a "radiation-
exposed veteran" as he is not shown to have qualifying 
service as discussed at 38 C.F.R. § 3.309(d)(3)(ii).  The 
Board further notes that the veteran has not been diagnosed 
with any of the pertinent cancers that warrant presumptive 
service connection, as listed at 38 U.S.C.A. § 1112 (c)(2)(A- 
P).  See also 38 C.F.R. §§ 3.309(d), 3.311(b)(2) and (3).  In 
any event, as previously stated, the veteran is not shown to 
have a radiation risk activity for the purposes of such 
presumptions.  Accordingly, service connection for any of the 
claimed disabilities is not warranted under 38 U.S.C.A. § 
1112(c).  See Rucker, 10 Vet. App. at 71; 38 C.F.R. § 
3.309(d).

Other than the veteran's own allegations, there is no 
evidence of record which demonstrates that he was exposed to 
radiation while serving on active duty.  The official 
documentation associated with ELK HUNT does not mention the 
presence of radioactive materials or the presence of a 
nuclear reactor.  The Board places greater probative weight 
on the official records associated with the ELK HUNT testing 
which set out the substances tested during this project.  
Radioactive materials were not listed as being used during 
the ELK HUNT tests.  

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit determined 
that service connection can be pursued under the general VA 
compensation entitlement system.  Id. at 1043; see also 
Rucker, 10 Vet. App. at 71.  The veteran has not submitted 
any competent medical evidence which links any of the 
disabilities claimed on appeal to exposure to ionizing 
radiation.  

The Board finds that service connection is not warranted for 
any of the disabilities on appeal as a result of the 
veteran's alleged exposure to radiation while on active duty.  

Herbicide claim

The veteran has also alleged that he was exposed to 
herbicides (Agent Orange) while on active duty.  VA 
regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  The service personnel records do not indicate in 
any way that the veteran served in the Republic of Vietnam 
during the pertinent time period and the veteran has not 
alleged such service.  Other than his own unsubstantiated 
allegation, there is no evidence of record indicating that 
the veteran was exposed to any herbicides while on active 
duty.  None of the official records associated with ELK HUNT 
indicate in any way that herbicides were used or tested.  
Furthermore, there is no competent evidence of record 
indicating that the veteran has any of the disabilities 
listed under 38 C.F.R. § 3.309(e).  The veteran has not 
submitted any competent evidence which links any disability 
on appeal to his exposure to herbicides while on active duty.  

The Board finds that service connection is not warranted for 
any of the disabilities on appeal based on exposure to 
herbicides.  The preponderance of the evidence weighs against 
a finding that the veteran was exposed to herbicides while on 
active duty.  
Treatise evidence

The Board notes that the veteran submitted copies of medical 
treatises and internet articles in support of his claims. 
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses]. However, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim. See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  These excerpts are not the equivalent of a statement 
from a medical expert who actually reviewed the veteran's 
medical history and rendered a definitive opinion based on 
the specifics of the veteran's history.   The treatise 
evidence is of no probative value in determining whether a 
medical nexus relationship exists between the disabilities 
claimed on appeal and the veteran's active duty service 
including his participation in Project 112.  


Nerve gas claims

As noted above, the evidence of record documents the 
veteran's participation in Project 112 testing in the ELK 
HUNT series of tests.  Official records document that the 
veteran was exposed to VX and modified VX nerve gas.  
Furthermore, there is competent evidence of record 
documenting that the veteran currently experiences 
respiratory disorders, a larynx disorder, a thyroid disorder, 
and hypertension.  However, despite finding that the veteran 
was exposed to VX and modified VX nerve gas during service 
and the presence of competent evidence of record documenting 
the current existence of the disabilities on appeal, the 
Board concludes that the preponderance of the evidence is 
against finding that any of the disabilities on appeal are 
related to that exposure, or to any other incident of 
military service.  

Entitlement to service connection for a lung disorder to 
include as due to or as a consequence of participation in 
Project 112, while on active duty.

There is no evidence in the service medical records of a 
chronic lung disorder.  The veteran's own self-reported 
medical history puts the onset of his respiratory problems to 
several years after his discharge.  There is no competent 
evidence of record which links a current lung disorder to the 
veteran's active duty service on a direct basis.  

There is no competent evidence of record which links a 
currently existing lung disorder to the veteran's exposure to 
nerve gas.  In August 2006, J.L.V., D.O., wrote that the 
veteran had been under his care for chronic obstructive 
pulmonary disease.  In the doctor's opinion, the degree of 
airflow obstruction demonstrated was significantly greater 
than he could explain solely based on a twenty year history 
of smoking on average one pack of cigarettes per day.  The 
doctor wrote that, obviously, there were some other factors 
involved other than cigarette exposure which have contributed 
to the significant and severe decline in the veteran's lung 
function.  The Board finds that, while this evidence 
indicates that there might be other causes for the veteran's 
respiratory problems other than a long history of cigarette 
smoking, there is no indication what the other etiologies 
might be.  This letter does not provide nexus evidence 
linking a current respiratory disorder to the veteran's 
exposure to VX and modified VX nerve agents.  

In May 2006, C.V.D., an Environmental Scientist, wrote a 
letter setting out the conditions he worked in while 
participating in Project 112-SHAD and opined that the veteran 
was exposed to low doses of XV nerve agent on an ongoing or 
regular basis.  Part of the author's opinion was based on his 
own personal participation in decontamination training while 
in the military.  

In September 2007, C.V.D., wrote that he had been granted 
service connection for chronic obstructive pulmonary disease 
as a result of exposure to toxic indoor and outdoor air 
quality at Fort Wainright and that he also served with the 
171 Infantry Brigade, but he did not personally know the 
veteran.  The author wrote that there was ample literature 
from EPA, OSHA, NIH, the Mayo Clinic and others confirming 
the causative effects of the type of exposure they underwent 
during active duty and the connection to respiratory, 
pulmonary and lung diseases.  He alleged that the medical 
records from his unit were misfiled.  

The Board finds that the letters from C.V.D. do not provide 
competent nexus evidence between a current disability and the 
veteran's active duty service including participation in 
Project 112.  The fact that the veteran was exposed to VX and 
modified VX nerve agents is already of record.  The fact that 
the author was granted service connection for chronic 
obstructive pulmonary disease due to the air quality at Fort 
Wainright does not set a precedent for the current decision.  
While the author noted that there was ample literature to 
support the appellant's claim, the author did not 
specifically set out any of this literature.  There is no way 
for the Board to determine the probative weight of the 
alleged evidence.  There is no evidence to support C.V.D.'s 
allegation that the medical records from his unit were 
misfiled.  

The only other evidence of record which indicates that the 
veteran currently has a lung disability which was due to his 
exposure to nerve gas is the veteran's own allegations and 
testimony.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a lung disability is without probative value. 

There is competent evidence of record which indicates that 
current respiratory disorders were not linked to the 
veteran's active duty service including exposure to nerve 
gas.  The report of a May 2006 VA respiratory examination 
reveals the veteran reported he developed onset of 
respiratory symptoms including shortness of breath in 
approximately 1967 or early 1968.  While initially 
intermittent, the symptoms eventually became chronic.  The 
examiner indicated that he  knew the veteran had exposure to 
VX nerve agents and modified VX nerve agents while 
participating in Project 112-SHAD.  After a review of the 
claims file and physical examination of the veteran, a 
diagnosis of chronic obstructive pulmonary disease was made.  
Clinical records were referenced as indicating that the 
veteran had a long history of cigarette smoking.  The 
examiner opined that the long history of tobacco use was the 
most likely factor as the cause of the chronic obstructive 
pulmonary disease.  The examiner also found that the 
veteran's exposure as a result of participation in Project 
112-SHAD would not be at least as likely as not responsible 
for the disability.  Department of Defense reports were 
referenced as indicating that no veteran was known to have 
become acutely ill from exposures during the testing.  It was 
also noted that a recent VA Health Utilization Review 
demonstrated that no diagnosis stood out among Project 112-
SHAD veterans.  

The Board finds that the preponderance of the evidence of 
record weighs against a finding that the veteran currently 
has a respiratory disorder which was linked to his active 
duty service in any way.  


Entitlement to service connection for a thyroid disorder

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any thyroid disorder.  The 
veteran has not alleged that the disability was present 
during active duty.  There is no competent evidence of record 
which links a currently existing thyroid disorder to the 
veteran's active duty service on a direct basis.  

There is no competent evidence of record which links a 
currently existing thyroid disorder to the veteran's exposure 
to nerve gas during his active duty service.  The only 
evidence of record which directly links a thyroid disorder to 
exposure to nerve gas is the veteran's own lay assertions 
which are without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In an attempt to verify the veteran's claim, the RO arranged 
for a VA examination.  A VA endocrine disease examination was 
conducted in May 2006.  The examiner indicated that he 
reviewed the claims file in connection with the examination.  
The veteran reported that he was first diagnosed as having 
hypothyroidism in 1996.  Based on his review of the claims 
file and a physical examination of the veteran, the examiner 
found that the veteran had hypothyroidism which was well 
controlled on current medications.  The examiner found that 
he could not link the disability to the veteran's 
participation in Project 112 - SHAD without resorting to 
speculation.  Service connection cannot be granted based on 
speculation.  

As there is no competent evidence of record which links the 
currently existing thyroid disorder to the veteran's active 
duty service on any bases, service connection is not 
warranted.  


Entitlement to service connection for a larynx disorder

The service medical records were silent as to complaints of, 
diagnosis of or treatment for a larynx disorder.  The 
veteran's own self-reported medical history places onset of 
pertinent symptomatology to after the veteran's discharge.  
There is no competent evidence of record which links a 
currently existing larynx disorder to the veteran's active 
duty service.  Service connection is not warranted for a 
larynx disorder on a direct basis.  

There is competent evidence of record which indicates that 
the currently existing larynx disorder is not linked to the 
veteran's exposure to nerve gas while on active duty.  

A VA examination was conducted in May 2006.  The examiner 
indicated that he reviewed the claims file in connection with 
the examination.  The veteran reported that he developed a 
hoarseness with loss of voice beginning in 1970 or the early 
1980's.  The symptoms increased with time.  Based on his 
review of the claims file and a physical examination of the 
veteran, the examiner found that the veteran had chronic 
laryngitis.  In the examiner's opinion, the laryngitis was as 
likely as not related to factors which included the veteran's 
long history of smoking.  The examiner determined that it 
would not be at least as likely as not related to the 
veteran's participation in Project 112-SHAD.  The examiner 
cited to his review of the literature which indicated that 
there was no specific diagnosis standing out among Project 
112-SHAD veterans.  The examiner observed that a long history 
of smoking is a known causative factor for laryngitis type 
symptoms.  

The only evidence of record which links a currently existing 
larynx disorder to the veteran's active duty service is the 
veteran's own lay allegations.  These are without probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As there is no competent evidence of record which links the 
currently existing larynx disorder to the veteran's active 
duty service on any bases, service connection is not 
warranted.  


Entitlement to service connection for hypertension

There is no competent evidence of record documenting the 
presence of hypertension during active duty.  The veteran's 
own self-reported medical history dates onset of the 
disability to after his discharge.  There is no competent 
evidence of record which links hypertension to the veteran's 
active duty service on a direct basis.  Service connection is 
not warranted for hypertension on a direct basis.  

There is no competent evidence of record documenting the 
presence of hypertension to a compensable degree within one 
year of the veteran's discharge which would allow for the 
grant of service connection on a presumptive basis.  
38 C.F.R. § 3.309.  

There is no competent evidence of record which links 
hypertension to the veteran's exposure to nerve gas while on 
active duty.  The only evidence of record which links 
hypertension to nerve gas exposure is the veteran's own lay 
allegations.  These are without probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is competent evidence of record which indicates that 
currently existing hypertension is not linked to the 
veteran's exposure to nerve agents while on active duty.  A 
VA hypertension examination was conducted in May 2006.  The 
claims file was reviewed in connection with the examination.  
The veteran reported that he was first diagnosed as having 
hypertension in 1996.  Based on his review of the claims file 
and a physical examination of the veteran, the examiner 
determined that the veteran had hypertension which developed 
in approximately 1996.  In the examiner's opinion, the 
veteran's participation in Project 112-SHAD would not be at 
least as likely as not responsible for the hypertension.  The 
more likely etiology for the disability included other 
factors such as the veteran's long history of cigarette 
smoking.  

As there is no competent evidence of record which links the 
currently existing hypertension disorder to the veteran's 
active duty service on any bases, service connection is not 
warranted.  


ORDER

Entitlement to service connection for a lung disorder, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty, is not warranted.  The 
appeal is denied.  

Entitlement to service connection for a thyroid disorder, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty, is not warranted.  The 
appeal is denied.  

Entitlement to service connection for a larynx disorder, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty, is not warranted.  The 
appeal is denied.  

Entitlement to service connection for hypertension, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty, is not warranted.  The 
appeal is denied.  


REMAND

The veteran has alleged that he currently experiences a 
bilateral ear disorder to include tinnitus and hearing loss 
which he opines is due to his active duty service including 
exposure to various chemical, biological and radioactive 
substances while on active duty.  

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  

The veteran underwent VA examinations in May 2006 but these 
evaluations did not include any assessments of the veteran's 
hearing loss and/or tinnitus.  No examination of the 
veteran's ears was conducted.  Since the veteran's direct 
participation in Project 112 testing has been established, 
and in light of this directive from VHA, the present claim is 
remanded to provide this veteran with a complete Project 
112/SHAD examination for his ear disorder claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
thorough VA examination in accordance with 
VHA Directive 2004-016, entitled 
"Provision of Health Care Services to 
Veterans Involved in Project 112/Shipboard 
Hazard and Defense (SHAD) Testing."  The 
RO/AMC is hereby notified that when 
scheduling the examinations, that the 
RO/AMC must specifically note that the 
examinations should be performed in 
accordance with the above directive.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder must be available to the 
examiner(s), and review of the pertinent 
evidence therein should be noted. If the 
examiner indicates that he or she did not 
review the claims file, then the 
examination(s) will be determined to be 
inadequate.

The examiner(s) must express opinions as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that that the veteran 
currently has an ear disorder to include 
hearing loss and/or tinnitus as a result 
of active service, including as a result 
of exposure to biochemical materials 
during Project 112 testing, or whether 
such a relationship to service and 
hazardous- material exposure is unlikely 
(i.e., less than a 50-50 degree of 
probability).  

Note: The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner(s) should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinion.  The results proffered by the 
examiner(s) should attempt to reconcile 
any inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner(s) in the report(s).  

2.  Following completion of the foregoing, 
the RO/AMC must review the examination 
report(s) and ensure that the above 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  Thereafter, the RO/AMC should 
adjudicate the claim of entitlement to 
service connection for a bilateral ear 
disorder to include hearing loss and 
tinnitus.  The RO/AMC must process the 
veteran's claim in accordance with VHA 
Directive 2004-016, entitled "Provision of 
Health Care Services to Veterans Involved 
in Project 112/Shipboard Hazard and 
Defense (SHAD) Testing," and any 
additional VA directives affecting Project 
112 claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


